Citation Nr: 1418761	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  06-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of a left foot injury prior to October 8, 2013.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left foot injury from October 8, 2013.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent each for bilateral lower extremity peripheral neuropathy, prior to August 6, 2013.

7.  Entitlement to an initial rating in excess of 20 percent each for bilateral lower extremity peripheral neuropathy, from August 6, 2013.

8.  Entitlement to an initial rating in excess of 20 percent each for bilateral upper extremity peripheral neuropathy.

9.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1972 and from March 1973 to June 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2010 (peripheral neuropathy) and January 2012 (left foot, spine, and hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

Initially, the Veteran sought entitlement to total disability based on individual unemployability (TDIU), but he specifically indicated he did not wish to substantively appeal this issue as his representative pointed out that he was currently employed.  As the Veteran has expressly raised and then expressly withdrawn a claim of entitlement to TDIU, the Board finds that there is no need to otherwise consider whether a TDIU claim has been raised by the record in connection with any increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The issues currently on appeal were previously before the Board in January 2010, all of the increased rating issues, except diabetes mellitus, were service connection issues at the time.  In conjunction with these service connection claims, the Veteran appeared and testified at a personal hearing in June 2009 before an Acting Veterans Law Judge (AVLJ).  The hearing did not address his increased rating diabetes mellitus claim.  A transcript of the hearing is contained in the record.  The AVLJ who heard the Veteran's testimony is no longer with the Board.  The Veteran was notified of this, and indicated on his substantive appeals that he wished to have another Board hearing.  However, his representative withdrew his requests for a Board hearing in writing in July and December 2013, due to the Veteran's health.  As such, the claims are ready for adjudication.

The issue(s) of entitlement to service connection for hypertension and an initial rating in excess of 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's residuals of a left foot injury was manifested by no more than moderate disability.

2.  The evidence shows that the Veteran's lumbar spine disorder has not manifested in ankylosis, flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The evidence does not show that the Veteran suffered incapacitating episodes of a total duration of at least two weeks prior at any time during the appeal process.

3.  During the entire period on appeal, the Veteran's bilateral hearing loss has not been manifested by worse than a Level I hearing loss in each ear.

4.  Resolving reasonable doubt in the Veteran's favor, during the entire period on appeal, his bilateral lower extremity peripheral neuropathy manifested in no more than moderate incomplete paralysis of the sciatic and common peroneal nerves.

5.  The Veteran has not contended, and it is not shown, that his left lower extremity disorders are comparable to loss of use of the foot; there is more function than that which would be equally well served by amputation with a suitable prosthesis; or amputation of the forefoot proximal to the metatarsal bones, with not more than one-half of metatarsal loss.

6.  During the entire period on appeal, the Veteran's bilateral upper extremity peripheral neuropathy manifested in no more than mild incomplete paralysis of the median and ulnar nerves.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no higher, for residuals of a left foot injury prior to October 8, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5279, 5284 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of a left foot injury from October 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5279, 5284 (2013).

3.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).

4.  The requirements for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159 , 3.321(b)(1), 4.1, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2013).

5.  For the entire period on appeal, the criteria for a rating of 20 percent for moderate incomplete sciatic nerve paralysis of the right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

6.  For the entire period on appeal, the criteria for a rating of 20 percent for moderate incomplete sciatic nerve paralysis of the left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

7.  For the entire period on appeal, the criteria for a rating of 20 percent for moderate incomplete common peroneal nerve paralysis of the right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

8.  For the entire period on appeal, the criteria for a rating of 10 percent for moderate incomplete common peroneal nerve paralysis of the left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8521, Amputation Rule (2013).

9.  The criteria for a rating in excess of 20 percent each for bilateral upper extremity peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As these initial increased rating claims are downstream issues, and service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Service treatment records and post-service VA and private treatment records have been associated with the claims file or Virtual VA.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in 2006, 2008, 2011 and 2013 to determine the nature and severity of the Veteran's conditions.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports along with the remainder of the evidence of record contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3 .

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1)  provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. §  4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Left Foot

Currently the Veteran's residuals of a left foot injury are rated under 5284, for "other injuries of the foot."  38 C.F.R. § 4.71a , Diagnostic Code 5284.

In this case, the Board also considered all other Diagnostic Codes which may be applicable to the Veteran's particular foot disability.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284. 

Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the medical evidence does not reveal flat foot, atrophy of the musculature, disturbed circulation, weakness, contracture of the plantar fascia, dorsiflexion with limited motion of any toes, or malunion or nonunion of tarsal or metatarsal bones.

Diagnostic Codes 5280, 5281, and 5282 do not provide ratings in excess of 10 percent.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

During his June 2009 Board hearing, the Veteran described dropping heavy weights on his left foot in service.  His foot swelled and bled, and he sought treatment in service.  X-rays were taken in service, but no fracture was detected.  He testified that he had no trouble bending his toes, but he had numbness and his toenails have grown "funny" ever since his crush injury.  He stated that although he keeps his nails trimmed at all times, they still rub his toes wrong.

In January 2010, the Board remanded the Veteran's service connection for residuals of a left foot injury claim so that he could be afforded a nexus examination.

In March 2011, the Veteran was afforded a VA feet examination.  He stated that he injured his great toe after dropping an 80-pound tank on his foot in service.  Since the injury he has had "an aching type of pain in the great toe."  He also reported increased sensitivity of the great toe since hid diagnosis of diabetes mellitus in the 1990s.  The Veteran reported pain in the distal phalanx first digit when walking.  He did not report swelling, heat, redness, stiffness, fatigability, weakness, or other symptoms.  He had no limitations to walking or standing due to his left foot.  He did not have hammertoes, hallux valgus, vascular foot abnormalities, claw foot, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, or muscle atrophy of the foot.  Along the medial edge of the left great toe distal nail, the nail was "slightly elevated" but did not appear to be ingrown.  The Veteran was unable to feel light touch at the plantar aspect of his left great toe and cannot distinguish sharp sensations on this area.  The dorsum of his left great toe was hypersensitive.  X-rays taken in conjunction with the examination did not reveal residual abnormality from the reported prior in-service injury.  He had a plantar calcaneal spur and Achilles insertion enthesophyte.  The examiner noted that the Veteran's residuals of a left foot injury did not interfere with his activities of daily living, and did not cause him to lose any time from work in the prior year.

In a January 2012 rating decision, the Veteran is granted entitlement to service connection for residuals of a left foot injury, and assigned a noncompensable rating.

In his August 2012 notice of disagreement, the Veteran's representative notes that the Veteran's residuals of a left foot injury should be afforded "the next higher" rating, dating back to his claim for service connection.  

In October 2013, the Veteran was afforded a second VA feet examination.  The Veteran again reported he dropped two 80-pound tank tracks on his left foot in service.  He stated he did not sustain a fracture but he had pain in his great toe since the initial injury.  The examiner found that the Veteran did not have hammertoes, metatarsalgia, hallux valgus, claw foot, or malunion or nonunion of the tarsal and metatarsal bones.  He was noted to have residual pain to palpation and manipulation of the left great metatarsal phalange and pain with direct palpation of the left great toenail and second toenail.  Both toenails appeared dystrophic.  The examine found that the Veteran had moderate left foot disability.  During this examination, the Veteran reported that his left foot disorder impacts his ability to work because of the pain of his toenails, and abnormal nail growth causing rubbing inside shoes despite keeping the nails trimmed.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran has consistently described his left foot disability throughout the period on appeal.  He has reported that since his in-service injury he has had pain and abnormal nail growth on his left great toe and the 2013 examination noted pain and abnormal nail growth of his second toe nail as well.  He has also stated that he has numbness in his left foot since his diabetes diagnosis in 2009.  The Board notes that the Veteran is separately service-connected for peripheral neuropathy of his lower extremities, and therefore his symptom of numbness in the left foot will not be applied to a rating for his left foot disability, as this would constitute pyramiding.

Thus, the symptoms applicable to the Veteran's left foot disability include pain with palpation and movement of the great toe, pain with palpation of the great and second toe nails, and abnormal nail growth which results in rubbing when shoes are worn.  The Board believes that these symptoms have been consistent throughout the appeals process.  The Board also agrees with the 2013 VA examiner, that these symptoms most closely approximate a moderate left foot disability.  Therefore, a 10 percent rating for left foot pain is appropriate for the entire time on appeal.  The Veteran indicated in his August 2012 notice of disagreement that a 10 percent rating was appropriate.  Subsequently in his October 2013 substantive appeal, the Veteran's representative indicated that a 20 percent rating was appropriate for the entire period on appeal.  The Board, however, does not find that the Veteran's symptoms warrant a rating in excess of 10 percent, and the evidence does not support that the Veteran's left great toe and second toe symptoms meet the level of a moderately severe disability.  Indeed, the rating for hallux valgus provides only a 10 percent, even after operation to resect the metatarsal head.

Lumbar Spine

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  DC 5237 section utilizes the general rating formula for diseases and injuries of the spine.

Under the general rating formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but  not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In June 2009, the Veteran testified that he injured his back in service, and that he repeatedly sought treatment for it.  He indicated that he was ignored in his attempts to receive treatment for his low back, and was essentially told that if he lost weight his back would no longer hurt.  He stated that he believed his pain was due to carrying a canteen, as the location of his pain was right where the canteen struck his back when he would walk.

In January 2010, the Board remanded the Veteran's claim of entitlement to service connection for a spine disability so that he could be rescheduled for a missed VA examination. 

In March 2011, the Veteran was afforded a VA spine examination.  He reported multiple in-service complaints of low back pain, and stated that he was treated for a strained back in service.  During the examination he complained of "a steady pressure over the left side of his low back," which worsened with bending or stretching.  He reported fatigue, decreased motion, stiffness, weakness, and spine pain.  Here, the examiner noted that the pain was located over the right lower lumbar area (this is consistent with his hearing testimony).  The pain was described as moderate, constant, and pressure-like.  He denied any incapacitating episodes (physician-prescribed bedrest) of back pain.  His posture and gait were normal.  He did not have any abnormal spinal contours or ankylosis.  He did not have any objective muscle spasms, guarding, pain with motion or weakness.  He did have objective left sided tenderness.  Range of motion testing revealed he had flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees (combined 240 degrees).  There was objective pain with motion following repetitive range of motion testing, but there was no additional limitation of motion after three repetitions.  X-rays taken in conjunction with the examination revealed mild osteoarthritis changes of the lumbar spine.  He reported that his lumbar spine disability impacted his employment by increasing his absenteeism due to decreased mobility, problems with lifting and carrying due to pain.

In a January 2012 rating decision, the Veteran was granted entitlement to service connection for lumbar strain with an initial rating of 10 percent.  

On his August 2012 notice of disagreement, the Veteran's representative noted that the Veteran's "symptoms are more consistent with an evaluation of at least 40 percent."  There was no explanation in the notice of disagreement for why the Veteran's representative believed his lumbar spine disability met the criteria for a 40 percent rating.

In October 2013, the Veteran was afforded a second VA spine examination.  He complained of increased pain and a pulling sensation to the right side of his low back.  He reported daily flare ups of low back pain, when walking down hill, or bending over for more than 10 minutes.  He has to stop the activity and sit for 30 minutes to have relief from a flare up.  On range of motion testing, the Veteran had flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and bilateral rotation to 20 degrees.  For all ranges of motion, the examiner noted there was objective evidence of pain beginning with no motion (zero degrees).  At the end of repetitive range of motion testing the Veteran's ranges of motion did not change at all.  The Veteran had functional impairment of his spine due to excess fatigability, pain with movement, less movement than normal, and interference with sitting, standing and/or weight-bearing.  He had muscle spasm and guarding, but they did not result in abnormal gait or abnormal spinal contour.  He had tenderness over the lumbar spine, but negative straight leg rises.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He was noted to have intervertebral disc syndrome, but without incapacitating episodes in the prior 12 months.  X-rays revealed mild endplate degenerative changes of the lumbar spine.  Minimal disc space narrowing of the lumbosacral junction.  This was noted to be unchanged from the prior x-rays in 2011.  The Veteran reported that his lumbar strain impacts his work by causing difficulty with prolonged bending, repetitive lifting, repetitive motions and working in awkward positions (e.g. repairing a fence, using a shovel, standing in a bend over position for more than 10 minutes).

On his October 2013 substantive appeal, the Veteran's representative noted that the Veteran's lumbar strain symptoms were more consistent with an evaluation of 20 percent.

As noted above, the Board finds the Veteran's descriptions of his lumbar symptoms to be credible.  He has continuously complained of pain with repetitive motions, bending over (stooping), and right-sided low back pain since service.  Additionally, during his 2013 VA examination, the examiner noted that there was objective evidence of pain with all motions of his lumbar spine.

Although the Veteran's representative has stated that the Veteran's lumbar strain symptoms are more consistent with a 40 percent (2012) or 20 percent (2013) rating, the Board finds that the current 10 percent rating is warranted.  A higher rating is not warranted because the Veteran has flexion greater than 60 degrees, combined thoracolumbar motion greater than 120 degrees, and his muscle spasm  and guarding do not result in abnormal spinal contour or gait.  After repetitive testing the Veteran still managed flexion to 90 degrees or greater.  Although he has muscle spasm and guarding, his range of motion and his lack of abnormal gait and spinal contour preclude a finding that his spine symptoms more nearly approximate a higher rating.  Additionally, there is no evidence in the claims file that he has had any incapacitating episodes during the pendency of this appeal.  Thus, under either formula, the evidence of record does not support a rating in excess of 10 percent for lumbar spine strain.

Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule). 

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the 2013 VA examiner described the functional effects of the Veteran's hearing loss.

In November 2006, the Veteran was afforded a VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 10, 45, 55, and 40 decibels, respectively, for an average of 37.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 5, 15, 35, and 35 decibels, respectively, with an average of 22.5 decibels.  Speech discrimination scores were reported as 98 for the right ear, and 100 percent for the left ear.  He was diagnosed with noise-induced sensorineural hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2006 evaluation results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In January 2010, the Board remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss for an additional examination.  He was noted to have missed a scheduled 2009 VA examination due to illness, and requested that the examinations be rescheduled.

In March 2011, the Veteran was afforded another VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 5, 55, 55, and 35 decibels, respectively, for an average of 37.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 5, 20, 20, and 40 decibels, respectively, with an average of 26.25 decibels.  Speech discrimination scores were reported as 92 for the right ear, and 96 percent for the left ear.  

Application of 38 C.F.R. § 4.85 Table VI to the March 2011 evaluation results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In a January 2012 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable rating.

On his August 2012 notice of disagreement, the Veteran's representative stated that the Veteran's bilateral hearing loss symptoms were more consistent with an evaluation of at least 10 percent.  The representative did not provide any explanation for the opinion that the Veteran's hearing loss was more consistent with a 10 percent or higher rating.

In October 2013, the Veteran was afforded another VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 10, 55, 55, and 45 decibels, respectively, for an average of 41.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 10, 25, 45 and 50 decibels, respectively, with an average of 32.5 decibels.  Speech discrimination scores were reported as 96 bilaterally.  Addressing the functional impact of his hearing loss, the examiner noted the Veteran's complaint that his wife accused him of not hearing what she is saying.  The examiner noted that his hearing loss did not impact his activities of daily living or employment.

Application of 38 C.F.R. § 4.85 Table VI to the October 2013 evaluation results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

On his October 2013 substantive appeal, the Veteran's representative again noted that the Veteran's bilateral hearing loss symptoms were "more consistent with an evaluation of at least 10 percent."  Again, no argument or explanation was provided to support this statement.  

The Board finds the Veteran's statements of ongoing hearing loss symptoms to be credible.  And, indeed, based on the examinations of record his hearing has decreased between 2006 and 2013.  The Board acknowledges that the functional effect caused by the Veteran's hearing disability is the inability to hear some voices, such as his wife's, consistently.  Nevertheless, the overall objective evidence of record, as detailed above, preponderates against entitlement to a compensable evaluation for bilateral hearing loss.

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the upper extremities is currently rated under Diagnostic Code 8513, paralysis of all radicular groups.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8513 provides a 20 percent rating for mild incomplete paralysis, a 40/20 percent rating for moderate incomplete paralysis of the major/minor radicular groups, a 70/60 percent rating for severe incomplete paralysis of the major/minor radicular groups, and a 90/80 percent rating for complete paralysis of the major/minor radicular groups.  The Veteran is right hand dominant.

The Veteran's peripheral neuropathy of the lower extremities is currently rated under Diagnostic Code 8520, paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.

Other applicable Diagnostic Codes include 8515, 8516, and 8521.  Diagnostic Code 8515, paralysis of the median nerve, provides a 10 percent rating for mild incomplete paralysis, a 30/20 percent rating for moderate incomplete paralysis of the major/minor upper extremity, a 50/40 percent rating for severe incomplete paralysis of the major/minor upper extremity, and a 70/60 percent rating for complete paralysis of the median nerve.

Diagnostic Code 8515 defines "complete paralysis" of the median nerve as including symptomatology as follows: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a. 

Diagnostic Code 8516, paralysis of the ulnar nerve, provides a 10 percent rating for mild incomplete paralysis, a 30/20 percent rating for moderate incomplete paralysis, a 40/30 percent rating for severe incomplete paralysis, and a 60/50 percent rating for complete paralysis.

Diagnostic Code 8516 defines "complete paralysis" of the ulnar nerve as "the griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of the wrist weakened. See 38 C.F.R. § 4.124a.

Diagnostic Code 8521, paralysis of the common peroneal nerve, provides a 10 percent for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent for severe incomplete paralysis.  A 40 percent is assigned for complete paralysis of the common peroneal nerve.

Diagnostic Code 8521 defines "complete paralysis" of the common peroneal nerve as foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" in evaluating peripheral nerve injuries "indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration."  See Note, Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124(a).

In October 2008, the Veteran was afforded a VA diabetes mellitus examination.  He was noted to peripheral neuropathy secondary to his diabetes mellitus.  His peripheral neuropathy manifested in paresthesias, loss of sensation and dysesthesia.  He reported tingling and numb feeling in both feet to the top of his boots (nearly to knees), particularly at night.  Sometimes his legs feel like they are on fire.  He reported a problem with his feet since 2002.  He reported decreased sensation in the tips of his fingers, stating that he cannot tell if he is touching something if he can't see it.  He stated his finger symptoms began 3 years prior.  On examination he had decreased sensation in the finger tips, no sensory feeling in the plantar surfaces of his feet, although sensation returned to normal sensation at the ankle.  His motor function was normal.  

In January 2010, the Board granted entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, secondary to the Veteran's service-connected diabetes mellitus.

In January 2010, the RO provided a rating decision which provided 20 percent ratings for each upper extremity based on the October 2008 examination.  The RO assigned the 20 percent ratings based on the criteria for Diagnostic Code 8513, for "all radicular groups."  "All radicular groups" include the upper, middle and lower radicular groups.  The upper radicular group is considered completely paralyzed when all shoulder and elbow movements are lost or affected, but hand and wrist movements are not affected.  The middle radicular group addresses the adduction, abduction and rotation of the arm, flexion of the elbow, and extension of wrist.  The lower radicular group addresses the intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers.  Notably, the 2008 examination objectively determined that the Veteran had decreased sensation of his fingers.

The RO also provided 10 percent ratings each for the Veteran's lower extremity peripheral neuropathy based on the October 2008 examination.  The RO assigned the 10 percent ratings based on the criteria for Diagnostic Code 8520.

In a February 2010 notice of disagreement, the Veteran's representative noted that the Veteran's upper extremities symptoms were more consistent with the next higher 40/30 percent ratings for major/minor arms.  He also stated that the Veteran's lower extremities symptoms were more consistent with 40 percent ratings.

In August 2013, the Veteran provided a Disability Benefits Questionnaire filled out by a private treatment provider.  The provider noted the Veteran was right-hand dominant.  She noted that the Veteran had moderate constant pain of the lower extremities, mild numbness of all extremities, normal strength for all ranges, normal deep tendon reflexes throughout, decreased light touch sensation of the bilateral hands/fingers and feet/toes, normal position sense throughout, normal vibration sensation throughout, and decreased cold sensation in the lower extremities.  He had no muscle atrophy, but he had trophic changes in that that he was hairless below the knees.  EMG testing was not completed, and so the physician did not indicate the nerves affected or their severity in the "Severity" section.  She noted the Veteran had bilateral numb fingertips, and that his feet were constantly cold or burning.  Clothing and bathing were complicated due to these symptoms.  

In October 2013, the Veteran was afforded a VA peripheral nerves examination.  The Veteran reported numbness of his fingers, and numbness of his lower extremities had progressed to the top of boots which are nearly knee high.  He reported numbness, burning and itching of the lower extremities.  He reported moderate lower extremity moderate pain, severe intermittent pain of the lower extremities, moderate upper and severe lower extremity paresthesias, moderate upper and severe lower extremity numbness.  He had normal muscle strength testing, and hypoactive reflex examination.  He had decreased sensation of the lower leg/ankle/foot/toes of both legs, and decreased sensation to the right hand/fingers.  He diagnosed mild incomplete paralysis of the bilateral median nerve and mild incomplete paralysis of the bilateral ulnar nerve.  He also diagnosed moderate incomplete paralysis of the sciatic nerve, and moderate incomplete paralysis of the common peroneal nerve.  The Veteran's peripheral neuropathy impacted his work because he reported difficult with fine motor skills due to symptoms in the hands, and he reported occasional stumbling and tripping due to his lower extremities.

As noted above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO, Diagnostic Codes 8513 and 8520.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the symptomatology and anatomy centers on the median nerve, which has been identified as one of the nerves involved in the present case.  The 2013 VA examiner specifically did not find that the Veteran had any radicular symptoms.  A review of the radicular symptoms shows that the arms, shoulders, and elbows are involved in the rating criteria, but the Veteran's only complaints regarding his upper extremities are his fingertips.  Accordingly, Diagnostic Code 8515, dealing with the median nerve, is more appropriately applied.  Id.   Notably, this diagnostic code would provide a 10 percent evaluation for mild incomplete paralysis, which is lower than the Veteran is currently rated.  The Veteran was noted to have mild incomplete paralysis of the median and ulnar nerves.  This would provide a 10 percent rating under each Diagnostic Code 8515 and 8516, which would combine to result in the current 20 percent ratings.

Higher evaluations under Diagnostic Codes 8515 or 8516 are not warranted.  The Veteran was noted to have mild incomplete paralysis of the ulnar and median nerves, which are consistent with his complaints of decreased sensation of the fingers.  

The Veteran's lower extremities are currently rated under Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  Initially, he was provided a 10 percent rating each for mild incomplete paralysis.  In October 2013, he was noted to have moderate incomplete paralysis of the sciatic and common peroneal nerves, and his rating was increased to 20 percent effective August 6, 2013.  However, his symptoms have remained similar throughout the pendency of the appeal.  He has complained of bilateral feet numbness, burning and tingling, which has extended upward to below his knee.  Diagnostic Code 8520 addresses the foot, ankle, and up to the knee.  Diagnostic Code 8521 addresses the foot and toes.  Here, both Diagnostic Codes are applicable.  As such, the Veteran's lower extremities would be provided 20 percent ratings each for the sciatic and common peroneal nerves.  This would provide for 40 percent combined ratings for the lower extremities.  However, this would violate the amputation rule for the Veteran's left lower extremity.

Comparing the clinical manifestations to the above rating criteria, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 40 percent for either lower extremity.  The Amputation Rule states, in pertinent part: "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level," were amputation to be performed.  38 C.F.R. § 4.68. 

Amputation of a leg may be assigned a 40 percent evaluation when the level of amputation is such as to permit a prosthesis to be worn.  38 C.F.R. Part 4, Code  5165.  A 60 percent evaluation may be assigned for amputation of a leg, when the nature of the amputation is such that the disability is not improvable by a prosthesis controlled by natural knee action; when the stump is defective and further amputation involving the thigh is recommended; or where the point of amputation is within the middle or lower one-third of the thigh.  38 C.F.R. Part 4, Diagnostic Codes 5162-5164. 

Based on the appellant's knee motion, his ability to ambulate, his ability to work on a farm, and his ability to drive a car, the hypothetical elective level of the amputation would be of the sort that would permit a prosthesis to be worn.  Therefore, a 40 percent combined rating would be the maximum assignable under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 and Diagnostic Codes 5162-5164.  Thus, the appellant cannot receive an evaluation higher than 40 percent for either lower extremity in light of the amputation rule.  He is currently rated 10 percent for his left foot.  Using the combined rating table at 38 C.F.R. § 4.25, the Veteran's left lower extremity peripheral neuropathy rating cannot exceed one rating at 20 percent and one rating at 10 percent.  The Veteran's right lower extremity peripheral neuropathy can be rated the 20 percent for moderate incomplete paralysis for each nerve indicated without violating the amputation rule.  As the Veteran's complaints have remained the same throughout the claims process, the Board will assign these ratings for the entire period on appeal.

In sum, there is no basis for assignment an initial rating in excess of 10 percent for left foot injury residuals, no basis for assignment of an initial rating in excess of 10 percent for lumbar strain, no basis for assignment of an initial compensable rating for bilateral hearing loss, and no basis for assignment of ratings in excess of 20 percent for bilateral upper extremity peripheral neuropathy.  The Veteran's lower extremities ratings will not exceed 40 percent due to adherence to the amputation rule.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's left foot, lumbar strain, hearing loss or peripheral neuropathy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such exceptional disability pictures that the available schedular evaluations for the service- connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatologies and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran has indicated that he has some functions while working as a result of his disabilities, and noted that he has increased absenteeism due to his lumbar spine.  His lumbar spine is rated as 10 percent disabling because he does not meet the next higher criteria, and no physician has prescribed bedrest.  Additionally, he continues to work on his farm and part-time as a bridge monitor.   Similarly, his left foot and spine do not cause an abnormal gait, although he has noted that he trips due to his peripheral neuropathy.  

The symptoms presented are fully contemplated by the rating schedule.  The rating schedule provides a basis for higher evaluations, however the appellant's hearing loss, foot disorder, lumbar spine and peripheral neuropathy do not meet those criteria.  The Veteran stated that the only functional effect of his hearing loss was a decreased ability to communicate.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial 10 percent rating for residuals of a left foot injury, prior to October 8, 2013, is granted.

Entitlement to rating in excess of 10 percent for residuals of a left foot injury, from to October 8, 2013, is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar strain is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to initial ratings in excess of 20 percent for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to an initial 20 percent rating, and no higher, for moderate incomplete sciatic nerve paralysis of the left lower extremity is granted.

Entitlement to an initial 20 percent rating, and no higher, for moderate incomplete sciatic nerve paralysis of the right lower extremity is granted.

Entitlement to an initial rating in excess of 10 percent for moderate incomplete common peroneal nerve paralysis of the left lower extremity is denied.

Entitlement to an initial 20 percent rating, and no higher, for moderate incomplete common peroneal nerve paralysis of the right lower extremity is granted.


REMAND

In January 2010, the Board remanded the issues of entitlement to service connection for hypertension and an increased rating for diabetes mellitus.  The Board noted that the Veteran had not been provided with a VA examination which provided a nexus opinion for direct service connection for hypertension, or for secondary service connection for hypertension as related to the Veteran's PTSD.  In March 2011, the Veteran was afforded a VA hypertension examination; however, the examiner noted that it was "questionable" if the Veteran had a diagnosis of hypertension or not.  The examiner opined that the Veteran's "questionable" hypertension was not related to his military service because "there is not good documentation in the Veteran's claims file that he had a problem then with hypertension."  The opinion did not address the Veteran's secondary service connection theory of entitlement to include aggravation or cause by PTSD or diabetes mellitus.  On remand, a new VA examination and new nexus opinions should be obtained.

The Veteran's claim for an increased rating for diabetes mellitus was remanded in 2010 to afford the Veteran a Board hearing.  He has since canceled his request for a hearing.  However, the Board notes that the Veteran's last diabetes mellitus examination was in 2008.  And the claims file contains few ongoing treatment records from the Veteran.  It also appears that he sometimes receives treatment from private care providers.  On remand, the Veteran should be scheduled for a VA examination and ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA providers of medical care for hypertension and diabetes mellitus since service.  Of particular interest are any treatment records documenting his diagnosis of hypertension and any diabetes treatment records from 2008 onward.  The RO should ensure that all available VA treatment records are available in the claims file or in Virtual VA.  All adequately identified sources of treatment should be contacted and records requested. Efforts to obtain identified records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for hypertension.  Virtual records, the claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner should determine whether the Veteran was ever diagnosed with hypertension during the pendency of this claim (2005 onward).  The examination report must include responses to the each of the following items: 

(a) Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) his hypertension is causally or etiologically related to his active military service.  The examiner should note the Veteran's in-service blood pressure readings, noted to be borderline on at least one occasion.

(b) Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) his hypertension is due to or aggravated by the Veteran's service-connected disabilities (specifically diabetes mellitus and PTSD).

The examiner should include a detail rationale for all opinions expressed.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus type II.  The claims file and virtual records should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination 
of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus type II.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease.  

A rationale for any opinion expressed should be provided.

4.  Following the completion of the above, the RO/AMC should review the evidence and readjudicate the claims.  If the benefit sought is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


